 



Exhibit 10.34

AMENDMENT NO. 4

Dated as of April 19, 2004

to

RECEIVABLES PURCHASE AND SERVICING AGREEMENT

Dated as of January 8, 2002

      THIS AMENDMENT No. 4 to RECEIVABLES PURCHASE AND SERVICING AGREEMENT (this
“Amendment”) is entered into as of April 19, 2004 by and among EAGLEPICHER
INCORPORATED (formerly known as Eagle-Picher Industries, Inc.) (the “Servicer”),
EAGLEPICHER FUNDING CORPORATION (formerly known as Eagle-Picher Funding
Corporation) (“EPFC”), and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, in its separate capacities as a committed purchaser (the “Committed
Purchaser”) and as administrative agent (in such capacity, the “Administrative
Agent”) under the “Receivables Purchase and Servicing Agreement” referred to
below. All capitalized terms used in this Amendment and not otherwise defined
herein will have the respective meanings set forth in the “Receivables Purchase
and Servicing Agreement”.

RECITALS:

      WHEREAS, EPFC, the Servicer, the Committed Purchaser and the
Administrative Agent are parties to a Receivables Purchase and Servicing
Agreement dated as of January 8, 2002 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Receivables
Purchase and Servicing Agreement”);

      WHEREAS, the Servicer, EPFC, the Committed Purchaser and the
Administrative Agent have agreed to amend the Receivables Purchase and Servicing
Agreement, on the conditions set forth herein;

      NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Servicer, EPFC, the Committed Purchaser and the Administrative Agent hereby
agree as follows.

      1. Amendments to Receivables Purchase and Servicing Agreement. Effective
as of the date hereof and subject to the satisfaction of the condition precedent
set forth in Section 2 below, Annex G to Receivables Purchase and Servicing
Agreement is hereby amended to amend and restate Section (c) of such Annex G in
its entirety as follows:

     “(c)       Fixed Charge Coverage Ratio. The ratio of (a) Consolidated
EBITDA minus Capital Expenditures to (b) Consolidated Fixed Charges for any
period of four consecutive fiscal quarters ending on any fiscal quarter end
shall not be less than the ratio of (i) 1.15 to 1.00 as of the final day of any
fiscal quarter ending on May 31, 2004 or August 31, 2004 or (ii) 1.25 to 1.00 as
of the final day of any fiscal quarter ending after August 31, 2004.”

      2. Conditions of Effectiveness of this Amendment. This Amendment shall
become effective as of the date hereof (the “Effective Date”) upon the
Administrative Agent’s receipt of counterparts of this Amendment duly executed
the Servicer, EPFC, the Committed Purchaser and the Administrative Agent.

      3. Representations and Warranties.

      3.1       Upon the effectiveness of this Amendment, each of the Servicer
and EPFC (a) hereby reaffirms all covenants, representations and warranties made
by it in the Receivables Purchase and Servicing Agreement and each other Related
Document to the extent the same expressly relates solely to an earlier date,
(b) agrees that all such covenants, representations and warranties shall be
deemed to have been re-made as of the Effective Date and (c) represents and
warrants that, as of the Effective Date and after giving effect hereto, no
Termination Event, Incipient Termination Event, Event of Servicer Termination or
Incipient Servicer Termination Event has occurred and is continuing.

      3.2       Each of the Servicer and EPFC hereby represents and warrants
that this Amendment and the Receivables Purchase and Servicing Agreement, as
amended hereby, constitute legal, valid and binding obligations of such Person
and are enforceable against such Person in accordance with their respective
terms.

1



--------------------------------------------------------------------------------



 



      4. Reference to and Effect on Related Documents.

      4.1       Upon and after the Effective Date, each reference to the
Receivables Purchase and Servicing Agreement in any of the Related Documents
shall mean and be a reference to the Receivables Purchase and Servicing
Agreement as amended hereby.

      4.2       Except as specifically set forth above, the Receivables Purchase
and Servicing Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect, and are hereby ratified and confirmed.

      4.3       The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of EPFC, the Committed Purchaser or the Administrative
Agent, nor constitute a waiver of any provision of any of the Related Documents,
or any other documents, instruments and agreements executed and/or delivered in
connection therewith.

      5. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

      6. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

      7. Entire Agreement. This Amendment, taken together with the Receivables
Purchase and Servicing Agreement and all of the other Related Documents,
embodies the entire agreement and understanding of the parties hereto and
supersedes all prior agreements and understandings, written and oral, relating
to the subject matter hereof.

      8. Governing Law. THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).

      9. No Course of Dealing. The Committed Purchaser and the Administrative
Agent have entered into this Amendment on the express understanding with EPFC
and the Servicer that in entering into this Amendment the Committed Purchaser
and the Administrative Agent are not establishing any course of dealing with
EPFC or the Servicer. The rights of the Committed Purchaser and the
Administrative Agent to require strict performance with all the terms and
conditions of the Receivables Purchase and Servicing Agreement as amended by
this Amendment and the other Related Documents shall not in any way be impaired
by the execution of this Amendment. Neither the Committed Purchaser nor the
Administrative Agent shall be obligated in any manner to execute any further
amendments or waivers, and if such waivers or amendments are requested in the
future, assuming the terms and conditions thereof are acceptable to them, the
Committed Purchaser and the Administrative Agent may require the payment of fees
in connection therewith.

      10. Waiver of Claims. In consideration for the execution by the Committed
Purchaser and the Administrative Agent of this Amendment, the Seller and the
Servicer hereby waives each and every claim, defense, demand, action and suit of
any kind or nature whatsoever against each of the Committed Purchaser, the
Administrative Agent, the Operating Agent and each other Affected Party arising
on or prior to the date hereof in connection with the Receivables Purchase and
Servicing Agreement, any of the Related Documents and the transactions
contemplated thereby.

      11. Expenses. In consideration for the execution by the Committed
Purchaser, the Administrative Agent and the Collateral Agent of this Amendment,
each of EPFC and the Servicer jointly and severally agrees to promptly reimburse
each of the Committed Purchaser, the Administrative Agent and the Collateral
Agent for all of the reasonable out-of-pocket expenses, including, without
limitation, attorneys’ and paralegals’ fees and expenses, it has heretofore or
hereafter incurred or incurs in connection with the preparation, negotiation and
execution of this Waiver.

      12. Successors and Assigns. This Amendment shall be binding upon each of
the Servicer, EPFC, the Committed Purchaser, the Administrative Agent and the
Collateral Agent and their respective successors and assigns and shall inure to
the benefit of each such Person.

      13. Integration. This Amendment contains the entire understanding of the
parties hereto with regard to the subject matter contained herein. This
Amendment supercedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters contained in this

2



--------------------------------------------------------------------------------



 



Amendment, all of which have become merged and finally integrated into this
Amendment. Each of the parties hereto understands that in the event of any
subsequent litigation, controversy or dispute concerning any of the terms,
conditions or provisions of this Amendment, no party shall be entitled to offer
or introduce into evidence any oral promises or oral agreements among the
parties relating to the subject matter of this Amendment not included or
referred to herein and not reflected by a writing included or referred to
herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the date first
above written.

            EAGLEPICHER INCORPORATED, as the Servicer
      By:   /s/         Name:           Title:           EAGLE-PICHER FUNDING
CORPORATION, as the Seller
      By:   /s/         Name:           Title:      

4



--------------------------------------------------------------------------------



 



         

            GENERAL ELECTRIC CAPITAL CORPORATION, as Committed Purchaser
      By:   /s/         Name:           Title:   Duly Authorized Signatory     
  GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent and as
Collateral Agent
      By:   /s/         Name:           Title:   Duly Authorized Signatory   

5